Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 47-61 are pending.
Priority
This application filed on 11/12/2020, is a CON of US application No. 16/101,275, filed on 08/10/2018 (US patent No. 10,851,118), which is a DIV of US application No. 15/337,041, filed on 10/28/2016 (US patent No. 1,006,597), which claims priority to U.S. provisional application Nos: i) 62/323,034, filed on 04/15/2016; ii) 62/281,964, filed on 01/22/2016; and iii) 62/248,632, filed on 10/30/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 61, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,494,339
Claims 47-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. patent No. 10,494,339 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference patent are similarly directed to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound.
For example, the claims of the instant application are drawn to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound shown in Figure 1A below, whereas, the reference patent claims (e.g., reference patent claim 18), are drawn to a method of making a structurally analogous compound of the generic formula set forth III, which encompasses the compound of the instant application. For example, a compound of the reference patent claim 18 reads on the compound of the instant application, wherein G = CH2OH. Please see Figure 1B below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: A) compound of instant claims; and B) a compound of reference patent.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.  

U.S. Patent No. 10,065,974
Claims 47-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. patent No. 10,065,974 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference patent are similarly directed to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound.
For example, the claims of the instant application are drawn to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound shown in Figure 2A below and a method of treating cancer with the compound, whereas, the reference patent claims (e.g., reference patent claim 1), are drawn to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound shown in Figure 2B below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

         Figure 2: A) compound of instant claims; and B) a compound of reference patent.
	The refence patent is not explicit in claiming a compound of instant claims.
	However, the claims of the instant application would have been obvious over the reference patent because the reference patent teaches a compound of instant application shown in Figure 2A above and a method of treating cancer with the compound. Please see reference patent at column 11, lines 35-45 and abstract.
Therefore, since the reference patent clearly provides for a compound of instant application shown in Figure 2A above and a method of treating cancer with the compound, the selection of a compound of instant application shown in Figure 2A above and a method of treating cancer with the compound, from the reference patent embodiment, would have been obvious. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.  

U.S. Patent No. 10,844,080
Claims 47-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. patent No. 10,844,080 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference patent are similarly directed to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound.
For example, the claims of the instant application are drawn to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound shown in Figure 3A below and a method of treating cancer with the compound, whereas, the reference patent claims (e.g., reference patent claim 1), are drawn to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound shown in Figure 3B below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

             Figure 3: A) compound of instant claims; and B) a compound of reference patent.
	The refence patent is not explicit in claiming a compound of instant claims.
	However, the claims of the instant application would have been obvious over the reference patent because the reference patent teaches a compound of instant application shown in Figure 3A above and a method of treating cancer with the compound. Please see reference patent at column 11, lines 30-35 and abstract.
Therefore, since the reference patent clearly provides for a compound of instant application shown in Figure 3A above and a method of treating cancer with the compound, the selection of a compound of instant application shown in Figure 3A above and a method of treating cancer with the compound, from the reference patent embodiment, would have been obvious. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.  

U.S. Patent No. 10,851,118
Claims 47-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. patent No. 10,851,118 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference patent are similarly directed to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound.
For example, the claims of the instant application are drawn to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound shown in Figure 4A below and a method of treating cancer with the compound, whereas, the reference patent claims (e.g., reference patent claim 1), are drawn to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound shown in Figure 4B below and a method for treating cancer with the compound.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

         Figure 4: A) compound of instant claims; and B) a compound of reference patent.
	The refence patent is not explicit in claiming a compound of instant claims.
	However, the claims of the instant application would have been obvious over the reference patent because the reference patent teaches a compound of instant application shown in Figure 4A above and a method of treating cancer with the compound. Please see reference patent at column 63, lines 1-15 and abstract.
Therefore, since the reference patent clearly provides for a compound of instant application shown in Figure 4A above and a method of treating cancer with the compound, the selection of a compound of instant application shown in Figure 4A above and a method of treating cancer with the compound, from the reference patent embodiment, would have been obvious. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.  






U.S. Patent No. 11,370,754
Claims 47-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. patent No. 11,370,754 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference patent are similarly directed to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound.
For example, the claims of the instant application are drawn to a 3-amino-4-(3-boronopropyl)pyrrolidine-3-carboxylic acid compound shown in Figure 5A below, whereas, the reference patent claims (e.g., reference patent claim 18), are drawn to a method of making a structurally analogous compound of the generic formula set forth IV, which encompasses the compound of the instant application. For example, a compound of the reference patent claim 23 reads on the compound of the instant application, wherein G = CH2OH. Please see Figure 5B below.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Figure 5: A) compound of instant claims; and B) a compound of reference patent.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.  

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629